Citation Nr: 1302705	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and V.G.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969.  The Veteran died in March 2005.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2008, the appellant testified before the undersigned in Washington, D.C. at a Board hearing.  

In March 2009, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.

The Board previously remanded this case for a VA medical opinion.  In pertinent part, the following inquiry was posed:

The AMC should obtain a VA medical opinion to determine if the Veteran's Paget's disease was more likely than not, less likely than not, or at least as likely as not, related to presumed inservice herbicide exposure or otherwise to service. 

The examiner should also opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that any of the Veteran's service-connected disabilities played any role in causing/contributing to cause his death.  The examiner should be requested to opine as to whether the Veteran's service-connected disabilities contributed substantially or materially to death, or aided or lent assistance to the production of death; whether the service-connected disabilities resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether the service-connected disabilities were of such severity as to have a material influence in accelerating death. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

In response, in November 2010, a VA examiner indicated that the Veteran had multiple comorbidities when he died, including end-stage renal disease/chronic renal failure; chronic liver disease/liver failure due to cirrhosis of the liver, and chronic hepatic encephalopathy; hypertension, coronary artery disease, myocardial infarction, cardiomyopathy, right-sided heart failure, and atrial fibrillation; and other problems, including anemia, Paget's disease, and gout.  The examiner opined that the Paget's disease was not at least as likely as not related to service, including herbicide exposure, and that the Veteran's service-connected disabilities did not contribute substantially or materially to death, or aided or lent assistance to the production of death, resulted in debilitating effects and general impairment of health to the extent that they rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death and were not of such severity as to have a material influence in accelerating death. 

Subsequent to obtaining that VA opinion, the RO granted service connection for coronary artery disease as due to herbicide exposure, and a 30 percent rating was retroactively granted from March 2003 to March 2005.  See October 2011 rating decision.

Since the VA examiner did not specifically address whether the Veteran's coronary artery disease disabilities contributed substantially or materially to death, aided or lent assistance to the production of death, resulted in debilitating effects and general impairment of health to the extent that they rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death or were of such severity as to have a material influence in accelerating death, the Board finds that a medical addendum should be obtained from a VA cardiovascular examiner to answer those questions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum opinion from a VA cardiovascular examiner.  The examiner should review the claimed file and is then requested to opine as to whether the Veteran's service-connected coronary artery disability contributed substantially or materially to death, or aided or lent assistance to the production of death; whether the service-connected disability resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether the service-connected coronary artery disability was of such severity as to have a material influence in accelerating death.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 



						(CONTINUED ON NEXT PAGE)

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


